FILED
                             NOT FOR PUBLICATION                              MAR 29 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR HUGO HORTA GARCIA,                        No. 09-71017

               Petitioner,                       Agency No. A070-962-853

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Victor Hugo Horta Garcia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Horta Garcia fails to address, and therefore has waived

any challenge to, the BIA’s dispositive determination that he failed to establish due

diligence to warrant equitable tolling of the filing deadline for his untimely motion

to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      Horta Garcia’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71017